Citation Nr: 1508065	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  03-17 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for service connected diabetes mellitus (diabetes) associated with herbicide exposure.

2.  Entitlement to service connection for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his May 2003 VA Form 9, the Veteran requested a video teleconference hearing.  The hearing was held in August 2006.

This matter was remanded by the Board in October 2006, December 2009, August 2011, and April 2013 for further development.  The matter was remanded again in September 2013 for additional development and examination pertaining to the Veteran's right toe and to obtain the Veteran's DA Form 2-1 personnel jacket, including records related to the Veteran's alleged service with the 158th Aviation Battalion in Vietnam.  The additional development has been satisfied.

The issue of entitlement to an initial disability evaluation in excess of 20 percent for service connected diabetes associated with herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's arthritis of the great right toe was caused by an injury sustained while in active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the great right toe have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary.


II.  Merits

The Veteran contends that service connection is warranted for arthritis of his right great toe resulting from a fracture which occurred in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran underwent a VA examination in May 2013 which found a diagnosis of hallux rigidus of the right foot.  An earlier December 2010 VA examination also diagnosed the Veteran with bilateral hallux rigidus with severe osteoarthritis in his first right toe.  These present diagnoses satisfy the first element of a service connection claim.

Regarding the in-service element of a service connection claim, the Veteran informed the May 2013 VA examiner that he injured his right great toe in 1978.  He indicated there was a water leak at a hospital and he was using an air hammer to break up the sidewalk when it bounced and hit his toe.  

Service treatment records indicate that x-rays were taken of the right foot in March 1975 based on an injury during tae kwon do, while the x-rays were negative, they do establish an injury report to the right foot. Additionally, the June 1984 separation examination shows that "feet" is checked as having issues but no additional information is provided.  The Board finds that the in-service element of the service connection claim has been satisfied between the lay evidence of a 1978 incident with the Veteran's right toe and the notation on the separation examination.

The record includes several opinions as to whether there is a causal relationship between the Veteran's present diagnosis and the in-service injury.  Most recently, the May 2013 examiner opined the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  An addendum to that examination was obtained in September 2013.  The September 2013 examiner opined the Veteran's arthritis of the right big toe is a congenital condition and is a result of aging process and repetitive injury.  The addendum further opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, even or illness.

A previous examination was performed in October 2011.  The October 2011 examiner confirms the diagnosis of hallux rigidus of the right foot and further explains that this is a developmental disorder.  He indicates that there is no evidence of direct causation or of aggravation by an in-service injury relating to the present diagnosis of arthritis in the right great toe.  This evidence along with the May 2013 examination and September 2013 addendum are against a finding that the nexus element is met.

Weighed against this unfavorable evidence is the favorable evidence consisting of the Veteran's testimony and report of an injury to his right toe while in service, as well as an August 2009 and December 2010 VA examinations.

The December 2010 examination diagnosis the Veteran with bilateral hallux rigidus.  The examiner further opined that this is a condition superimposed upon the congenital/developmental opinion because the development of osteoarthritis is much worse on the right first toe.  

Moreover, an August 2009 examination by Dr. K. H. indicates that the Veteran has severe osteoarthritis, posttraumatic, right first metatarsal phalangeal joint directly and causally related to the military service history with present day hallux rigidus.  The May 2013 VA examiner discredited this opinion, noting that Dr. K. H. failed to mention that he had reviewed the Veteran's service treatment records.  However, the Board finds that Dr. H. indicated that the claims file was available and reviewed.  Therefore, the Board gives probative weight to this opinion.

The Board finds that the evidence is in equipoise as to whether the Veteran's arthritis of the right great toe is related to service, and thus, giving the benefit of the doubt to the Veteran, finds that the nexus element for the arthritis of the right great toe is met.  As all three elements are met for this disability claim, the appeal must be granted as to entitlement to service connection for arthritis of the right great toe.


ORDER

Entitlement to service connection for arthritis of the right great toe is granted.




REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Service connection was established for diabetes as due to herbicide exposure for diabetes in a June 2014 rating decision and a 20 percent disability rating effective November 28, 2001 was assigned.  The Veteran contends he is entitled to a disability rating in excess of the 20 percent assigned.

A VA examination for the Veteran's diabetes was performed in August 2009.  At that time, the Veteran was on a diabetic diet and denied any hypoglycemic reaction or ketoacidosis as well as hospitalization for either.  Further, the examiner noted no evidence of restriction of physical activity on account of his diabetes.  Because this examination was performed in 2009 and there is no updated examination in the record, a remand is necessary for a more recent diabetes examination to be performed in order to determine the Veteran's present diabetic management and functioning.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's diabetes and associate the records with the claims file.  Any negative reply should be properly included in the claims file. 

2.  Make arrangements for the Veteran to be afford another examination.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and treatment required to manage the Veteran's diabetes.  A complete rationale should be provided for all requested opinions.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


